per curiam:
La Leda. Heidi Scherrer Caillet-Bois (quere-llada o licenciada Scherrer) fue admitida al ejercicio de la abogacía el 15 de enero de 1991. En 1996 fue nominada por el Gobernador de Puerto Rico para ocupar el puesto de Juez Municipal y fue confirmada por el Senado el 11 de julio de 1996. Posteriormente, el 16 de febrero de 1999 la licenciada Scherrer fue confirmada por ese cuerpo legisla-tivo para ocupar el cargo de Juez Superior, luego de su nominación en ascenso para ese cargo por el Gobernador.
El caso de marras trata sobre tres querellas presenta-das por la Oficina de Administración de los Tribunales (OAT) contra la referida abogada por hechos ocurridos mientras fungió como Juez Superior. La susodicha se des-empeñó en ese puesto hasta el 12 de febrero de 2003, fecha en la que renunció a su cargo mientras estaba pendiente la investigación que se llevaba en su contra por los hechos que dieron lugar a las controversias que hoy nos ocupan.
Las tres querellas que hoy adjudicamos tratan sobre he-chos independientes y separados. Sin embargo, éstas fue-ron presentadas simultáneamente por la OAT el 7 de no-*846viembre de 2001. Tras celebrar las vistas de rigor, el 13 de noviembre de 2003 la Comisión de Disciplina y de Separa-ción del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal del Circuito de Apelaciones (Comisión de Disciplina de Jueces) emitió su informe sobre las querellas. Veamos los hechos que dieron lugar a cada controversia, según determinados por la refe-rida Comisión.
f — i
A. Caso Núm. AD-2001-5
El 23 de enero de 2001 la licenciada Scherrer —enton-ces Juez de Primera Instancia en la Sala Superior de Ba-yamón— presidió una vista preliminar que se celebró en el caso Pueblo v. Jesús M. Torres Paul, V.P. Núm. 2000-10194. El acusado en ese caso, a quien se le imputaba una infrac-ción al Art. 401 de la Ley de Sustancias Controladas, 24 L.P.R.A. sec. 2401, estuvo representado por la Leda. Carmen Maritza Luna Padilla (licenciada Luna Padilla).(1) Para esta fecha, la licenciada Luna Padilla llevaba seis años laborando para la Sociedad para Asistencia Legal (SAL).
En la referida vista preliminar, la licenciada Luna Padilla contrainterrogó al agente Juan Amaro García sobre la existencia de un rótulo de PARE en una intersección vial. Mientras que el agente declarante insistía en la inexisten-cia del rótulo en cuestión, la línea de preguntas de la licen-ciada Luna Padilla tenía el propósito de demostrar lo contrario. Más aún, la abogada alegó ante el tribunal que había ido personalmente a la referida intersección y corro-borado la existencia del rótulo.(2)
*847Ante la controversia suscitada, la entonces juez Sche-rrer informó en corte abierta que acudiría al lugar en con-troversia, por lo que se reservaba el fallo para el día siguiente. A su vez, le advirtió tanto a la licenciada Luna Padilla como al agente Amaro Sierra que si habían indu-cido a error al tribunal tendría consecuencias para ellos.
Al día siguiente, el 24 de enero de 2001 la entonces juez Scherrer llamó nuevamente el caso Pueblo v. Torres Paul, supra. Al comenzar los trabajos, la querellada se dirigió a la licenciada Luna Padilla en voz alta y desapaciblemente —reflejando en sus expresiones corporales que estaba muy molesta— y le informó a la abogada que se había perso-nado a la intersección en controversia y que no encontró rótulo de PARE alguno, por lo que le adjudicó haber indu-cido a error al tribunal. Además, le expresó a la licenciada Luna Padilla que era un mentirosa. Al momento de dichas expresiones la sala estaba muy congestionada de público, abogados y varios fiscales.
Para defenderse de las imputaciones, la licenciada Luna Padilla solicitó autorización para mostrarle a la querellada unas fotos tomadas en el área en controversia, pero esta última rehusó discutir la solicitud y dio el caso por sometido. La licenciada Luna Padilla, quien se mostraba muy nerviosa y llorosa, optó por regresar a su mesa. Mien-tras se dirigía en esa dirección, de espalda al estrado, la licenciada Luna Padilla expresó en voz baja “qué abusado-ra”, y acto seguido, salió de sala. Durante el transcurso del comentario en voz baja y la posterior salida de sala, la querellada continuó con los trabajos con normalidad. La Comisión de Disciplina de Jueces concluyó sobre este particular que, dado el tono de voz empleado, y la posición y distancia del estrado, la querellada no pudo escuchar lo comentado por la abogada.
Luego de haber atendido otros casos, la querellada de-cretó un receso e hizo llamar a su oficina a los fiscales María S. Castillo y Juan M. Tirado. Sin embargo, para dicha reunión no llamó ni citó a la licenciada Luna Padilla. Al inquirirle a los fiscales sobre el suceso con la licenciada *848Luna Padilla, ellos le explicaron a la querellada que su percepción fue que ésta expresó en voz baja “qué cabrona”.(3)
Varias horas después de la reunión con los fiscales, la querellada emitió una orden de desacato sumario en contra de la licenciada Luna Padilla, imponiéndole una multa de quinientos dólares o un día de cárcel por cada cincuenta dólares que dejase de pagar. Dicha orden se le notificó a la licenciada Luna Padilla el 25 de enero de 2001. Ese mismo día, ésta presentó un recurso de apelación ante el entonces Tribunal de Circuito de Apelaciones (TCA), en el cual soli-citó la imposición de una fianza en apelación y que se re-vocara la orden de desacato impuesta por la querellada.(4) También en esa fecha, la licenciada Luna Padilla presentó ante la OAT una queja en contra de la entonces juez Scherrer.
El 17 de julio de 2001 la OAT presentó a la considera-ción de la Comisión de Disciplina de Jueces un informe de investigación relacionado con la queja presentada en contra de la licenciada Scherrer. La presidenta de la Comisión, Hon. Aida N. Molinary de la Cruz, designó al comisionado asociado, Ledo. Flavio E. Cumpiano Villamor, para que de-terminase causa de acuerdo con la Regla 18 de Procedi-miento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Pri-mera Instancia y del Tribunal de Circuito de Apelaciones de Puerto Rico, 4 L.P.R.A. Ap. XV-A. El 31 de agosto de 2001 el comisionado Cumpiano Villamor estableció la exis-tencia de causa probable ante posibles violaciones a varias disposiciones de los Cánones de Etica Judicial. El Comisio-nado no recomendó la imposición de medidas provisionales.
*849El 6 de noviembre de 2001 la OAT presentó una quere-lla mediante la cual se le formularon a la licenciada Sche-rrer los cargos siguientes:
1) La Querellada incurrió en conducta impropia incompatible con su cargo al mancillar públicamente la reputación de la Leda. Carmen Maritza Luna Padilla llamándola mentirosa y al utilizar otros epítetos, basándose en los hallazgos de una inspección ocular que realizó en ausencia de las partes en un caso criminal pendiente en su sala. Al observar esta conducta la Querellada violó igualmente los más elementales derechos de las partes, según contemplados en las Reglas 11, 12 y 8.1 [sic] de Evidencia y la Regla 134 de las de Procedimiento Criminal. Asimismo, voluntariamente infringió los Cánones I, II, XVI y XVII de Etica [sic] Judicial, 4 L.P.R.A. Apéndice. IV-A, así como el derecho al debido proceso de ley que asiste a todo imputado de delito.
2) La Querellada incurrió en conducta impropia incompatible con su cargo al imponerle un descato criminal sumario en au-sencia a la Leda. Carmen Maritza Luna Padilla, horas des-pués de haberse dispuesto del caso en que se produjeron los incidentes en que se basó el desacato. Esta actuación de la Querellada viola los Cánones I, II, XV, XVIII y XXVI de Etica [sic] Judicial, supra.
3) La Querellada incurrió en conducta impropia incompatible con su cargo al abusar de su poder e imponer una multa por desacato a la Leda. Carmen Maritza Luna Padilla basándose en comunicaciones privadas vertidas por la fiscal María Sole-dad Castillo Fuertes en ausencia de la licenciada Luna Padilla, en abierta violación de los Cánones I, II, XVIII y XXVI de Etica [sic] Judicial, supra. Informe de la Comisión de Disci-plina y de Separación del Servicio por Razón de Salud de Jue-ces del Tribunal de Primera Instancia y del Tribunal del Cir-cuito de Apelaciones (Informe de la Comisión de Disciplina de Jueces), págs. 3-4.
Como sanción por los cargos imputados, la OAT solicitó la destitución de la juez. La Comisión de Disciplina de Jue-ces celebró unas vistas para este caso los días 3 y 4 de diciembre de 2002.
B. Caso Núm. AD-2001-6
El 6 de octubre de 2000 la querellada y su esposo, el Sr. Manuel Rivera González, acudieron al complejo residencial Costa Mar Apartments, ubicado en el municipio de Loíza. Ese día la querellada decidió separar el apartamento 301 *850del Edificio D (301D) del referido complejo, para lo que entregó un cheque por la cantidad de $1,500 y firmó un documento titulado Contrato de Compraventa de Propie-dad Horizontal.(5) Esta transacción la realizó con el Sr. Alfonso Rodríguez Ramírez (señor Rodríguez Ramírez), dueño de la compañía River Stone y desarrollador del pro-yecto Costa Mar Apartments.
El 9 de octubre de 2000 la querellada y su esposo regre-saron al complejo Costa Mar y realizaron una transacción mediante la cual opcionaron el apartamento 303 del Edifi-cio B (303B) y desistieron del separado el 6 de octubre de 2000.(6) Éstos tomaron esa decisión luego de conversar y negociar con el señor Rodríguez Ramírez sobre la conve-niencia del apartamento 303B, ya que éste, distinto al 301D, estaba terminado de construir y listo para entregar. Mediante la referida negociación, se estipuló una opción de $2,500 y un precio de $127,000. Surge del expediente que durante la negociación entre la querellada y el señor Rodrí-guez Ramírez, la primera afirmó que era “presidenta de los jueces” y que “podía conseguirle otros jueces compradores”.(7) El mismo 9 de octubre de 2000(8) la que-rellada solicitó que le entregaran las llaves del aparta-mento opcionado para arreglarlo y pintarlo. El señor Ro-dríguez Ramírez le explicó a la Comisión de Disciplina de Jueces que accedió a esa solicitud porque tomó en cuenta que “los jueces son decentes”.(9)
Según concluyó la Comisión de Disciplina de Jueces, la querellada y su esposo comenzaron a visitar el aparta-mento a partir del fin de semana posterior a que se le en-tregaran las llaves del inmueble. Tras varios fines de se-*851mana de que se le entregaran las llaves a la querellada, el señor Rodríguez Ramírez comenzó a reclamarle al esposo de ésta para que firmaran la escritura de compraventa. La querellada y su esposo se negaron a ello alegando ciertos desperfectos en la instalación de las lozas del apartamento. A pesar de que posteriormente el alegado defecto fue repa-rado, la querellada y su esposo no estuvieron satisfechos con el trabajo realizado, por lo que se reiteraron en su ne-gativa de firmar la escritura. La Comisión de Disciplina de Jueces concluyó que la querellada ocupó el apartamento 303B aproximadamente desde el 13 de octubre de 2000 hasta el 29 de marzo de 2001 sin realizar pago alguno por su uso y disfrute.
De otra parte, surge de autos que en el complejo Costa Mar Apartments era común la utilización de tomas de energía eléctrica no autorizadas por parte de los construc-tores del proyecto. Al principio, la Autoridad de Energía Eléctrica (AEE) no tomó acción alguna contra dicha prác-tica por entender que se trataba de tomas de muy corta duración realizadas para probar si el suministro de ener-gía era adecuado en la nueva construcción y sus áreas comunes. Subsiguientemente, la AEE decidió instalar tapas de cristal y contadores dummy para evitar que ello siguiera ocurriendo. La Comisión de Disciplina de Jueces concluyó en su Informe que la querellada se benefició del servicio no autorizado de energía eléctrica en el aparta-mento 303B —a sabiendas de su ilegalidad— aproximada-mente desde el 13 de octubre de 2000 hasta el 27 de diciembre de 2000. La Comisión también concluyó que la querellada recibió el servicio de agua potable no autori-zada por la Autoridad de Acueductos aproximadamente desde 13 de octubre de 2000 hasta 9 de febrero de 2001.
Por los hechos antes expuestos, el señor Rodríguez Ra-mírez presentó una queja en contra de la licenciada Sche-rrer ante este Tribunal, (10) la cual fue referida a la O AT el *85231 de enero de 2001. El 4 de septiembre de 2001 el comi-sionado asociado, Ledo. Flavio Cumpiano Villamor, deter-minó causa para proseguir el trámite correspondiente. Tampoco recomendó la imposición de medidas disciplina-rias provisionales.
El 6 de noviembre de 2001 la OAT presentó una quere-lla en contra de la licenciada Scherrer, en la cual se le imputaron los cargos siguientes:
1. La Querellada, Hon. Heidi Scherrer Caillet-Bois incurrió en conducta impropia incompatible con el desempeño de su cargo como Juez, consistente en que conjuntamente con su esposo otorgó un contrato de promesa de compraventa de un bien inmueble y pese a que no obtuvo derecho al título o dominio sobre esa propiedad, realizó actos de dominio consistentes en que utilizó y disfrutó de dicho bien inmueble por un período de al menos cinco (5) meses sin autorización del dueño y sin rea-lizar pago alguno adicional al depositado originalmente. La Querellada, en adición, utilizó y/o instaló servicios de agua y energía eléctrica en el inmueble aludido sin autorización del dueño y sin tener derecho a ello por lo que sus acciones con-formaron un esquema de enriquecimiento injusto violatorio de los Cánones I y XXI de los de Etica [sic] Judicial.
2. La Querellada, Hon. Heidi Scherrer Caillet-Bois incurrió en conducta impropia incompatible con su cargo, consistente en que recomendó y promocionó entre diversas personas la com-pra de apartamentos en el Condominio Costa Mar donde ella había otorgado un contrato de promesa de compraventa de un apartamento con un descuento de $15,000.00. El beneficio eco-nómico obtenido por la Querellada emanó de la utilización de su cargo por lo que violó los Cánones I y XXI de los de Etica [sic] Judicial.
3. La Querellada, Hon. Heidi Scherrer Caillet-Bois incurrió en conducta impropia incompatible con su cargo consistente en que en abierta violación a su deber de mantener silencio y circunspección tras presentarse esta queja, discutió pública-mente el asunto y elaboró una versión acomodaticia y falsa de los eventos envueltos en dicha queja violando, por ende, la *853Regla 13B incisos (4) y (5) de las de Procedimiento para Accio-nes Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones. Informe de la Comisión de Disciplina de Jueces, págs. 14-15.
Por lo cargos que anteceden, la OAT recomendó que la querellada fuera destituida como juez. La Comisión de Dis-ciplina de Jueces celebró unas vistas para el caso los días 5, 6 y 12 de febrero de 2003.
C. Caso Núm. AD-2001-7
El 27 de marzo de 2000 la querellada presidió la vista preliminar que se celebró en el caso Pueblo v. Enrique González Calderón, V.P. Núm. 2000-2116. A dicha vista, el acu-sado compareció sin representación legal. Sin embargo, al inquirir la querellada sobre quién era su abogado, el impu-tado contestó que lo representaba el Ledo. Julio Gil de La-madrid, pero que éste no podía estar presente porque tenía una vista en el tribunal federal. La querellada expresó que “esa no es una forma de comparecer” y, en corte abierta, repautó la vista preliminar para el 27 de abril de 2000. En la hoja de incidencias de la vista preliminar, la querellada indicó que el acusado estaba representado por el Ledo. Gil de Lamadrid y que no estuvo preparado para la vista.
Posteriormente, el 25 de abril de 2000 el acusado Gon-zález Calderón visitó la oficina del licenciado Gil de Lama-drid para contratar los servicios de éste. Dicho abogado rehusó asumir la representación legal del señor González Calderón, ya que para la fecha en que se celebraría la vista preliminar iba a estar fuera de Puerto Rico. Además, indicó que el acusado le adeudaba honorarios por servicios pres-tados en un caso anterior.
Así las cosas, el 27 de abril de 2000 la querellada llamó el caso del señor González Calderón para vista preliminar. La entonces juez Scherrer le preguntó nuevamente al acu-sado por su abogado, y éste contestó que no pudo compare-cer “porque tenía que estar en Estados Unidos resolviendo unos problemas personales”. La querellada reaccionó a la *854información ofrecida de manera similar a la ocasión anterior, y manifestó que “esa no era manera de excusarse”. Entonces, emitió una orden de desacato en contra del licen-ciado Gil de Lamadrid, ordenó su arresto y fijó una fianza de quinientos dólares. Además, señaló el caso para el 11 de mayo de 2000 y extendió la citación en corte abierta al imputado, al fiscal y a los agentes policíacos presentes.
Tras un intento de diligenciamiento en su oficina mien-tras se encontraba fuera de Puerto Rico, el licenciado Gil de Lamadrid se enteró de la orden de desacato y arresto emitida en su contra. Mediante Moción de 8 de mayo de 2000, éste le informó a la querellada que él no era abogado del acusado, que la orden de arresto era “ilegal, impropia y antiética”, y que estaba disponible para representar al im-putado si se le abonaba cierta cantidad de dinero por la deuda de honorarios pendientes. Así pues, tras indicar que comparecería a la vista señalada para el 11 de mayo de 2000, solicitó que se dejara sin efecto la orden de arresto emitida en su contra y la inhibición de la querellada en la vista de desacato.
El 10 de mayo de 2000 la querellada emitió una orden denegando la moción presentada por el licenciado Gil de Lamadrid. La querellada añadió que “el expediente habla por sí solo”, y refirió el asunto de la inhibición al Juez Administrador.
El 11 de mayo de 2000 el licenciado Gil de Lamadrid compareció al tribunal según fue citado. Allí le reiteró a la querellada que él no era abogado del señor González Cal-derón y le solicitó que reconsiderara su orden de desacato y arresto. Dado que en sala se encontraban varias de las personas que estuvieron presentes en la vista de 27 de marzo de 2000 (el imputado, los fiscales y los agentes del orden público), el licenciado Gil de Lamadrid solicitó a la querellada que le preguntara a éstos sobre su recuerdo de lo acaecido en esa fecha, y que inspeccionara las notas que se tomaron ese día. La querellada respondió a dicha solici-tud expresando que ella le creía más a sus notas que a las de los fiscales o policías, y que no estaba loca al haber *855hecho la anotación que hizo al expediente. Acto seguido, le expresó al licenciado Gil de Lamadrid que “quien me dice antiética en mi sala, tiene sus consecuencias”, y le ordenó a asumir la representación legal del señor González Calderón. El abogado acató la orden y, tras reunirse con el Ministerio Público, negoció una alegación preacordada por un delito menos grave.
Resuelto ese asunto, la querellada procedió a llamar el caso de desacato. La entonces Juez Scherrer aceptó la so-licitud de inhibición que le dirigiera el licenciado Gil de Lamadrid. No obstante, antes aprovechó para denegar la petición para que se dejara sin efecto la fijación de fianza, y ordenó al alguacil a diligenciar la orden de arresto que pesaba en contra del abogado. En conformidad, el licen-ciado Gil de Lamadrid fue puesto bajo arresto y, aunque no fue esposado, se le condujo a la Sala de Investigaciones por el ascensor que ordinariamente es utilizado para transpor-tar a los confinados. Posteriormente, el abogado compare-ció ante el juez Roger Ferrán y prestó la fianza que le fue impuesta.
El 7 de junio de 2000 el juez Heriberto Sepúlveda vio el caso de desacato en contra del licenciado Gil de Lamadrid. Luego de escuchar la prueba testifical ofrecida por el señor González Calderón y los agentes policíacos, el juez Sepúl-veda absolvió al abogado del delito imputado.
El 2 de febrero de 2001 el licenciado Gil de Lamadrid presentó ante la O AT una queja juramentada en contra de la licenciada Scherrer. Tras los trámites de rigor, el 31 de agosto de 2000 el Ledo. Flavio Cumpiano Villamor, comi-sionado asociado, determinó causa probable para iniciar un procedimiento disciplinario. No recomendó la imposi-ción de medidas disciplinarias provisionales. El 6 de no-viembre de 2001 la OAT presentó una querella en la cual le imputó a la licenciada Scherrer los cargos siguientes:
1. La Querellada incurrió en conducta impropia incompatible con su cargo, consistente en asumir e insistir, sin disponer de elementos y evidencia suficiente, denotando además obstina-ción reñida con el cargo que ocupa, que el abogado Julio Gil de *856Lamadrid era el representante legal del imputado Enrique González Calderón. La Querellada ha insistido en mantener su actitud obstinada, aun en presencia de abundante eviden-cia documental y testifical que demuestra lo contrario.
La conducta descrita constituye una violación al Canon I de los Cánones de Etica Judicial de Puerto Rico, 4 LPRA, Ap. XIX [sic], que entre otras, impone a todo juez la obligación de man-tener los más altos niveles de responsabilidad pública para no lesionar la confianza del pueblo en que los tribunales son el vehículo indicado para hacer y obtener justicia. Asimismo el Canon I exige a todo juez velar que en el ejercicio de la deli-cada función de impartir justicia sus actuaciones respondan a normas de conducta que honren la integridad de su ministerio y estimulen el respeto y la confianza en la judicatura.
2. La Querellada, Hon. Heidi Scherrer Caillet-Bois incurrió en conducta impropia y negligente, incompatible con su cargo, consistente en que al no ejercer las funciones de su cargo con la imparcialidad que éste requiere y dejándose llevar por la obstinación y por sus emociones, reñidas con el cargo que ocupa, incurrió en actuaciones que constituyen un ejercicio in-debido del poder y la autoridad judicial que innecesariamente condujeron al arresto y procesamiento de una causa de des-acato contra el Ledo. Julio Gil de Lamadrid.
La conducta antes descrita constituye una violación al Canon I de Etica [sic] Judicial, por lo que se recoge e incorpora a éste la argumentación anterior. Asimismo, constituye una violación de los Cánones I, II, XVI, XVII y XXVI de Ética Judicial, por cuanto éstos requieren al juez prudencia, serenidad, imparcia-lidad y diligencia en el empeño de descubrir los hechos esen-ciales de cada controversia y resolver ésta a base de la evalua-ción de la prueba presentada.
3. La Querellada, incurrió en conducta impropia incompatible con su cargo, consistente en que el día 27 de abril de 2000, a pesar de que el Ledo. Julio Gil de Lamadrid presentó eviden-cia de que nunca había comparecido en representación del se-ñor Enrique González Calderón, imputado en el caso VP-2116, utilizó su poder para obligarlo a presentar como abogado de oficio al señor González Calderón, en evidente desprecio de los testimonios de los testigos de cargo que corroboraban las ale-gaciones del abogado. Al exhibir esta conducta, la Querellada, consciente y voluntariamente violó el Reglamento para la Asignación de Abogados [y Abogadas] de Oficio en Procedi-mientos de Naturaleza Penal, así como los Cánones I, II, XVI, XVII y XXVI de Etica [sic] Judicial. Informe de la Comisión de Disciplina de Jueces, págs. 9-10.
Por los cargos que anteceden la OAT solicitó como san-*857ción la destitución de la querellada del cargo de juez. La vista evidenciaría se celebró el 4 de diciembre de 2002.
El 12 de febrero de 2003, mientras se celebraban vistas para el caso AD-2001-6, la querellada informó a la Comi-sión de Disciplina de Jueces que había decidido renunciar a su posición como Juez del Tribunal de Primera Instancia. La referida Comisión le advirtió a la licenciada Scherrer que, conforme a las normas aplicables, su renuncia al cargo no le privaba de su jurisdicción para continuar con el proceso disciplinario en su contra.
El 13 de noviembre de 2003 la Comisión de Disciplina de Jueces emitió un Informe en el cual recoge sus hallazgos sobre las tres querellas. En éste concluye que la licenciada Scherrer incurrió en conducta impropia en su desempeño como juez y en sus actuaciones privadas, por lo que procede la imposición de sanciones. Estamos de acuerdo.
HH f — í
Ala querellada se le imputan tres cargos en cada una de las tres querellas presentadas, para un total de nueve cargos. Estos implican diferentes violaciones a los Cánones de Etica Judicial, a saber: ocho cargos por alegada viola-ción al Canon I, dos a los Cánones XV, XVIII y XXI, tres a los Cánones XVI y XVII, cuatro al Canon XXVI, y cinco al Canon II, 4 L.P.R.A. Ap. IV-A. Además, hay un cargo por alegada violación a las Reglas de Procedimiento para Ac-ciones Disciplinarias y de Separación del Servicio por Ra-zón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones de Puerto Rico, 4 L.P.R.A. Ap. XV-A, y al Reglamento para la Asignación de Abogados y Abogadas de Oficio en Procedimientos de Na-turaleza Penal, 4 L.P.R.A. Ap. XXVIII. Asimismo, mediante una moción presentada por la OAT el 31 de marzo de 2003, se le notificó a la querellada que su conducta también vio-laba los Cánones 15, 29 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
*858En vista de que la querellada renunció a su posición de Juez del Tribunal de Primera Instancia mientras aún se dilucidaban estos cargos, debemos evaluar nuestra juris-dicción para disciplinarla por sus acciones mientras se des-empeñaba en esa capacidad.
h-I H — i
La jurisdicción disciplinaria del Tribunal Supremo de Puerto Rico sobre los jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones emana del Art. V, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999.(11) Bajo el palio de ese mandato constitucional, este Tribunal aprobó los Cánones de Ética Judicial, los cuales pautan las normas mínimas de conducta que todo juez debe observar rigurosamente. 4 L.P.R.A. Ap. IV-A, C. XXVI; In re Cruz Aponte, 159 D.P.R. 170 (2003). Asimismo, mediante la aprobación de las Reglas de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones de Puerto Rico, delineamos el esquema procesal bajo el cual se tramitan los asuntos disciplinarios instados en contra de miembros de la Judicatura.
A pesar de que los Cánones de Ética Judicial están dirigidos a reglamentar la conducta de aquellos abogados que se desempeñan como jueces, hemos resuelto que la renuncia de un querellado a su posición en la Judicatura, o la expiración del término de su nombramiento, no es impedimento para que este Tribunal pase juicio sobre aquellas acciones en que éste incurrió mientras fungió como magistrado y que enmarquen violaciones a dichas normas de *859comportamiento. In re Suárez Marchán, 159 D.P.R. 724 (2003); In re Campoamor Redín, 150 D.P.R. 138 (2000). Ello es así ya que determinar lo contrario atentaría contra el propósito social de evitar que la justicia se vea frustrada al tornarse académica una querella por el sólo hecho de que un juez cese en su cargo. Además, sería incompatible con nuestra facultad inherente para reglamentar el ejerci-cio de la abogacía. In re Suárez Marchán, supra; In re Campoamor Redín, supra. En consecuencia, resolvemos que la renuncia de la licenciada Scherrer al puesto de Juez de Primera Instancia no privó a este Tribunal de su auto-ridad para pasar juicio sobre sus actuaciones mientras fun-gió como miembro de la Judicatura puertorriqueña. Por lo tanto, procedemos a esbozar el estado de derecho vigente en relación con los cargos imputados.
IV
El Canon I de Ética Judicial,(12) establece un precepto amplio y general que requiere de todos los jueces honestidad e imparcialidad, para que así se estimule la confianza de la ciudadanía en la Rama Judicial. Sobre dicho deber, hemos expresado que “[n]o basta con tener las referidas cualidades, sino que deben exhibirse tanto en la vida pública como en la privada”. In re Cruz Aponte, supra, pág. 180. Al mismo tenor, el Canon II(13) de Ética Judicial, *8604 L.P.R.A. Ap. IV-A, establece que “aunque la figura del juez está revestida de autoridad, ésta no debe utilizarse indebidamente dentro o fuera del tribunal”. El propósito que orienta a dicho mandato es “evitar que un juez tome decisiones ensoberbecido por el poder”. Id.
Por su parte, el Canon XV, supra, establece que el juez no debe celebrar entrevistas privadas con las partes o sus abogados ni permitir comunicaciones o argumentos de éstos que pretendan influir su actuación judicial en asuntos de su competencia, o bajo su consideración, cuando los otros intereses que puedan ser afectados no estén representados ante él.(14) Este mandato promueve que los jueces “mantengan una imagen de imparcialidad, ya que un simple acercamiento puede tener como consecuencia que la parte perdidosa en el pleito justifique el triunfo de la parte contraria en la parcialidad del magistrado” que atendió el caso. In re Suárez Marchán, supra, pág. 737.
El Canon XVI(15) de Ética Judicial, 4 L.P.R.A. Ap. IV-A, a su vez, “requiere que el juez al llevar a cabo el ejercicio de sus funciones dicte cátedra de respeto a la dignidad del ser humano mediante el trato cortés a todas las personas que ante él comparezcan”. (Énfasis suplido.) In re Cruz Aponte, supra, pág. 180. Asimismo, el Canon XVTI(16) *861de Ética Judicial, 4 L.P.R.A. Ap. IV-A, propugna que el juez está obligado a mantener el orden y el decoro en el tribunal a través de su propia conducta. En conformidad con este mandato, hemos indicado que los magistrados pueden uti-lizar el desacato como última alternativa para vindicar la dignidad del tribunal, “ya que el uso indiscriminado de dicho instrumento equivaldría a una falta de temperamento judicial”. (Énfasis suplido.) íd., pág. 181. Igualmente, el Canon XVTII(17) de Ética Judicial, 4 L.P.R.A. Ap. IV-A, rei-tera que el juez debe conducir sus trabajos en un ambiente de solemnidad y respeto, por lo que no debe permitir la toma de fotografías y grabaciones en sala, salvo en ocasio-nes estrictamente ceremoniales. Según el referido canon, la toma de fotografías o películas en el salón de sesiones judiciales le resta dignidad al tribunal y puede obstaculi-zar el logro de un juicio imparcial.
De otra parte, el Canon XXI(18) de Ética Judi*862cial, 4 L.P.R.A. Ap. IV-A, persigue evitar que un magis-trado utilice el poder y prestigio de su cargo para fomentar el éxito de negocios privados o para beneficio personal. Véase In re Marrero Torres, 113 D.P.R. 113, 115 (1982). Finalmente, el Canon XXVI(19) de Ética Judicial, 4 L.P.R.A. Ap. IV-A, establece que los Cánones de Ética Judicial son normas mínimas de conducta que no excluyen otras esta-blecidas por ley o que son inherentes a la Judicatura.
A base de este marco jurídico, resolvemos.
V
En ocasiones anteriores, hemos expresado que este Tribunal no habrá de alterar las determinaciones de hechos de la Comisión de Disciplina de Jueces, salvo en aquellos casos donde se demuestre parcialidad, prejuicio o error manifiesto. In re Suárez Marchán, supra; In re Maldonado Torres, 152 D.P.R. 858 (2000); In re Moreira Avillán, 147 D.P.R. 78, 86 (1998). En este caso, tras examinar detenidamente el Informe rendido por la referida comisión y la prueba que obra en el expediente, resolvemos que no existe razón para intervenir con las determinaciones tácticas de dicho cuerpo.
*863Abase de los hechos probados, concluimos que la quere-llada violó los Cánones de Ética Judicial imputados, con excepción del Canon XVIII, supra. Este canon, aunque ha-bla de la solemnidad de los procedimientos judiciales, se refiere primordialmente al respeto al tribunal en el con-texto de la toma de fotografías, películas, grabaciones o reproducciones durante el proceso judicial. La OAT imputó a la querellada el haber violado este canon en el caso AD-2001-5, el cual trata sobre los incidentes relacionados con la licenciada Luna Padilla, a saber: la vista ocular ex parte, la conferencia con los fiscales en ausencia de la abogada y la imposición inadecuada de un desacato. Habida cuenta de que el referido Canon XVIII es inaplicable a la conducta imputada, ya que los hechos en controversia no involucran la toma de fotografías y grabaciones durante el proceso, resolvemos que la licenciada Scherrer no incurrió en viola-ción de éste.
Ahora bien, concluimos que las actuaciones de la quere-llada en ese caso (AD-2001-5), analizadas de manera con-junta, revelan una conducta conflictiva con los Cánones I, II, XVI, XVII y XXVI, supra. Primeramente, la querellada se dirigió a la licenciada Luna Padilla —en corte abierta y con total falta de serenidad y temperamento— para expre-sarle en varias ocasiones que le había mentido al tribunal. Además del tono y actitud desplegados por la licenciada Scherrer al hacer estas expresiones, hay que tomar en cuenta el hecho de que estas afirmaciones tenían como base unos hallazgos ex parte —producto de la inspección ocular que realizara el día anterior— y que no quiso recibir la prueba fotográfica ni escuchar los argumentos que le ofreció la abogada. Así pues, la escabrosa conducta de la querellada no sólo humilló innecesariamente a la licen-ciada Luna Padilla en corte abierta, sino que también evitó que pudiese colocarse en posición de rectificar sus decisiones.
Como si fuera poco, tras ordenar un receso en el caso, la querellada se reunió a solas con los fiscales en violación a lo establecido por el Canon XV de Ética Judicial, supra. A *864su vez, lo discutido en esa reunión desencadenó en la im-posición de un desacato sumario en contra de la licenciada Luna Padilla, que se fundamentó en unas alegadas expre-siones que no fueron escuchadas personalmente por la que-rellada y que respondían a la percepción que tuvo la parte adversa de lo murmurado por la referida abogada.
Las actuaciones de la querellada en este caso manifiestan falta de prudencia, serenidad e imparcialidad, además de falta de consideración y respeto hacia la abogada que ante ella compareció. Dicho proceder afectó la integridad de su ministerio y laceró la dignidad y el respeto debidos al tribunal. Aprovechamos para recordar que, como expresáramos en In re Cruz Aponte, supra, pág. 190: “Los jueces y juezas deben ignorar las ofensas personales de las cuales sean objeto. En tales circunstancias, su actuación serena, firme y sin prejuicios logrará vindicar más efectivamente su autoridad que la condena directa al ofensor.”
Por otro lado, el caso AD-2001-7 ilustra una segunda querella que tiene como base el uso indebido del desacato. Ahora bien, como en el caso AD-2001-5, concluimos que el mal uso de dicha figura jurídica trascendió el mero error de derecho. Como regla general, el mero error de hecho o de derecho no puede ser motivo para que se discipline a un juez. Solamente, en circunstancias extremas, la comisión de un error de tal naturaleza podría considerarse una violación a los Cánones de Ética Judicial, que amerite la imposición de sanciones disciplinarias por parte de este Tribunal. Para que se justifique la aplicación de sanciones en estos casos se tiene que demostrar que “el error cometido constituyó un abuso intencional de discreción judicial, o uno que por su magnitud refleje conducta impropia o favoritismo hacia algún litigante o su abogado”. In re Hon. Díaz García, T.P.I., 158 D.P.R. 549, 559 (2003).
En este caso, el Ledo. Julio Gil de Lamadrid fue privado de su libertad por un tiempo y fue conducido fuera de sala a través de los elevadores que se utilizan para trasladar a *865los confinados. Ante la accidentada sucesión de eventos y obstinación de la querellada, el referido abogado se vio obligado a representar a una persona que no era su cliente. Aunque la licenciada Scherrer tuvo varias oportunidades para reconsiderar su errado curso de acción, toda vez que el licenciado Gil de Lamadrid ofreció infructuosamente pre-sentar prueba documental y testifical, su actitud destem-plada, irreflexiva e imprudente impidió que ello ocurriese. Como acertadamente expresara la Comisión de Disciplina de Jueces, la actitud de la querellada "reflej [ó] una ‘impar-cialidad fundamental’ de tal magnitud que se convirtió en una violación a los Cánones de Ética Judicial”. (20)
La conducta desplegada por la ex juez Scherrer afectó la confianza e integridad que debe prevalecer en el proceso judicial. Asimismo, reflejó falta de prudencia, serenidad e imparcialidad en sus funciones ministeriales, por lo que violó los Cánones I, II, XVI, XVII y XXVI de Ética Judicial, supra.
Por su imposición del licenciado Gil de Lamadrid como abogado del acusado González Calderón, la OAT también le imputó a la licenciada Scherrer violar el Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimientos de Naturaleza Penal. Dicho reglamento, que se promulgó en virtud de nuestro poder inherente para reglamentar la profesión legal en Puerto Rico,(21) aplica a todo procedimiento de naturaleza penal incoado en la jurisdicción del Estado Libre Asociado, al cual sea aplicable el derecho constitucional a asistencia de abogado. Véase Regla 2 de dicho reglamento, 4 L.P.R.A. Ap. XXVIII. El proceso de selección de abogados de oficio que instituye este cuerpo legal se activa cuando la persona sometida a un procedimiento de naturaleza penal(22) puede *866demostrar que: (1) es indigente, según lo establece el pro-pio reglamento; (2) no puede ser representada por la SAL, por la Corporación de Servicios Legales de Puerto Rico, Inc. u otra entidad análoga competente, y (3) no ha renun-ciado expresamente a su derecho a asistencia de abogado.(23) íd. Una vez concurren estas circunstancias, el reglamento provee para que el juez que preside una causa criminal aplicable seleccione a un abogado de oficio entre aquellos disponibles en una lista que será confeccionada por la Delegación del Colegio de Abogados y el Juez Admi-nistrador de la región judicial correspondiente. 4 L.P.R.A. Ap. XXVIII, Rs. 4-12. La selección del abogado se hará en el orden correspondiente, según el sorteo que para esos fines se efectúe. Id., R. 6.
En el caso de marras, la querellada obligó al licenciado Gil de Lamadrid a representar gratuitamente al señor González Calderón sin observar el proceso dispuesto en el Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimiento de Naturaleza Penal. En primer lugar, no surge de autos que la querellada haya hecho una determinación de indigencia como lo exigen las Reglas 2 y 22(24) del Reglamento, 4 L.P.R.A. Ap. XXVIII. Además, en caso de que se haya presumido que el acusado era indi-gente conforme a la Regla 15 del Reglamento, 4 L.P.R.A. Ap. XXVIII, no hay prueba de que se haya constatado que *867éste no podía ser representado por la SAL u otra organiza-ción análoga, como lo dispone la Regla 2, supra.
Dentro de este contexto, resolvemos que la designación forzosa del licenciado Gil de Lamadrid fue en violación al Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimientos de Naturaleza Penal.
Finalmente, el caso AD-2001-6 gira en torno a unas ac-ciones privadas de la licenciada Scherrer que, no obstante, tienen unas implicaciones éticas. Según detalláramos an-teriormente, la querellada hizo un uso indebido de su po-der como juez durante el proceso de negociar la compra de un bien inmueble, al identificarse como “presidenta de los jueces” y al afirmar “que podría conseguir otros jueces compradores”. Gracias a estas representaciones, la quere-llada logró una rebaja de alrededor de $15,000 en el precio del inmueble que adquirió en el complejo Costa Mar Apartments. Asimismo, es un hecho probado que la quere-llada ocupó durante varios meses el inmueble que había opcionado, sin derecho a ello y beneficiándose ilegalmente del suministro de energía eléctrica y agua.
Las actuaciones relatadas demuestran que la licenciada Scherrer utilizó su poder y prestigio como juez para bene-ficio personal y, en ocasiones, en contravención de la ley. Por lo tanto, resolvemos que violó el Canon XXI de Ética Judicial, supra, y los principios enunciados en el Canon I del mismo cuerpo legal, supra.
La OAT también le imputó a la querellada violaciones a las Reglas de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Cir-cuito de Apelaciones, al alegadamente discutir de forma pública los eventos que dieron base a las querellas que hoy dilucidamos. Sin embargo, la OAT no presentó prueba so-bre ese extremo, razón por la cual la Comisión de Disci-plina de Jueces no atendió tal imputación. No estando en posición para adjudicar responsabilidad sobre ese particular, se desestima el tercer cargo de la querella AD-2001-6.
*868VI
A base de lo anteriormente expuesto, resolvemos que los casos que nos ocupan, vistos en conjunto, reflejan un pa-trón de conducta reprobable y ajeno a lo que la ciudadanía espera de un juez. Más aún, las actuaciones de la licen-ciada Scherrer en el caso AD-2001-6 tienen unas implica-ciones que trascienden sus responsabilidades como juez y se proyectan en su carácter personal y en su vida profesio-nal como abogada. Estos hechos, en sus particulares mani-festaciones, ilustran palmariamente que la querellada violó los Cánones I, II, XV, XVI, XVII, XXI y XXVI de Ética Judicial, supra.
Por último, mediante Moción de 31 de marzo de 2003, la OAT argumentó que la conducta de la licenciada Scherrer violentó el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX,(25) en los tres casos, y los Cánones 15(26) y *86929(27) del mismo Código, 4 L.P.R.A. Ap. IX, en los casos AD-2001-5 y AD-2001-6. Si bien encontramos que las vio-laciones a los citados Cánones 15 y 29 no se cometieron —por ser éstos dirigidos a la conducta del abogado liti-gante en corte y no a los jueces— sí resolvemos que la querellada infringió lo preceptuado por el Canon 38 —es-pecialmente en el caso AD-2001-6— al comportarse de ma-nera ajena a la dignidad y honorabilidad que dicho canon exige de todo abogado, tanto en su práctica profesional como en su vida privada.
Los hechos que encontramos probados en las tres con-troversias que hoy atendemos usualmente serían suficien-tes para destituir a un juez de su puesto. La licenciada Scherrer ya renunció a su cargo. Ordenamos su suspensión del ejercicio de la abogacía por el término de seis meses.

Se dictará sentencia de conformidad.

El Juez Asociado señor Rivera Pérez se inhibió.

 El Ministerio Público estuvo representado por los fiscales Juan M. Tirado y María S. Castillo Fuertes.


 Véase Informe de la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal del Circuito de Apelaciones (Informe de la Comisión de Disciplina de Jueces), págs. 5-6.


 Íd., pág. 7.


 El tribunal fijó fianza en apelación el día en que se presentó el recurso. Posteriormente, el 27 de agosto de 2001 el TCA revocó la sentencia impuesta por la querellada. Véase Pueblo v. Luna Padilla, Caso Núm. KLAN0100090. Dicho foro resolvió que, como cuestión de derecho, no procedía la imposición del “extraordinario desacato sumario”.


 El precio de la unidad separada era de $142,000. Véase Informe de la Comi-sión de Disciplina de Jueces, pág. 18.


 Tal transacción se realizó mediante la firma de otro Contrato de Compra-venta de Propiedad Horizontal.


 Véase Informe de la Comisión de Disciplina de Jueces, pág. 18.


 En el contrato suscrito se intercambiaron varias páginas del documento fir-mado el 6 de octubre de 2001, razón por la cual el nuevo acuerdo aparece firmado el día 6 de octubre 2000, en vez del 9 de octubre de 2000.


 Véase Informe de la Comisión de Disciplina de Jueces, pág. 18.


 El señor Rodríguez Ramírez también presentó una demanda de desahucio contra la querellada y su esposo. La querellada ripostó promoviendo una acción *852criminal en contra del hijo del señor Rodríguez Ramírez, por alegadamente haberse apropiado ilegalmente de cincuenta dólares propiedad de la querellada mientras coordinaba el arreglo de las lozas del apartamento 303B. Las partes desistieron de ambos pleitos tras acordar firmar la escritura de compraventa y de que se efectuara el pago correspondiente. El 30 de marzo de 2001, el señor Rodríguez Ramírez dirigió una carta al Juez Presidente del Tribunal Supremo, informándole que no tenía inte-rés en que se prosiguiera la queja instada contra la querellada. Véase Informe de la Comisión de Disciplina de Jueces, pág. 21.


 “Sec. 11. Destitución de los jueces
“Los jueces del Tribunal Supremo podrán ser destituidos por las causas y me-diante el procedimiento que esta Constitución establece en la Sección 21 del Artículo III. Los jueces de los demás tribunales podrán ser destituidos por el Tribunal Supremo por las causas y mediante el procedimiento que se disponga por ley.” Art. V, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 400.


 “Canon I
“La fe de un pueblo en la justicia, como valor esencial de la democracia, debe ser mantenida por los tribunales a los más altos niveles de la responsabilidad pública.
“En el ejercicio de su delicada función, aquellas personas llamadas a impartir justicia, conscientes de la posición que ocupan en la sociedad y de la trascendencia de su misión, deben velar por que sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y estimulen el respeto y la confianza en la Judicatura.” 4 L.P.R.A. Ap. IV-A.


 “Canon II
“Para el cabal desempeño de sus funciones, la Jueza o el Juez debe ser laborioso, prudente, sereno, imparcial y cuidadoso en la interpretación de la ley, estar consa-grado al estudio del Derecho y ser diligente en el empeño de descubrir los hechos esenciales de cada controversia.
“En el cumplimiento de este deber, la Jueza o el Juez resolverá cada controver-sia a base de su propia evaluación de la prueba presentada. En cualquier asunto *860sometido a su consideración, podrá, cuando a su juicio lo requieran los fines de la justicia, solicitar de las partes proyectos de sentencias, resoluciones u órdenes.” (Én-fasis suplido.) 4 L.P.R.A. Ap. IV-A.


 El Canon XV, 4 L.P.R.A. Ap. IV-A, establece el contacto ex parte en casos no contenciosos como excepción a este mandato. Ahora bien, aclara que incluso en esos casos el juez deberá conducirse de manera cautelosa.


 “Canon XVI
“La Jueza o el Juez debe ser considerado y respetuoso con los abogados y las abogadas, especialmente con aquellas personas que comienzan a ejercer la profesión. Ha de serlo también con los o las testigos, jurados, funcionarios o funcionarías del tribunal y todos los que comparezcan ante él o ella. Sin embargo, debe evitar aten-ciones desmedidas hacia estas personas. Velará, además, por que los abogados y las abogadas y los otros funcionarios o funcionarías o empleados o empleadas del tribunal bajo su dirección mantengan igual conducta.” 4 L.P.R.A. Ap. IV-A.


 “Canon XVII
“El Juez o la Jueza dirigirá los trabajos del tribunal con orden y decoro y estará alerta contra todo proceder que pueda afectar la dignidad y el respeto debidos al tribunal. Intervendrá para impedir cualquier conducta impropia de las partes, los *861abogados y las abogadas o cualquier otra persona, y tomará la acción que en su discreción proceda de acuerdo con la ley, los Cánones de Ética Profesional y las mejores tradiciones del sistema judicial.
“En el curso de los procedimientos judiciales, el Juez o la Jueza mantendrá su actitud general, sus manifestaciones y el tono de su voz dentro de la debida propie-dad y circunspección sin mostrar impaciencia o severidad excesivas. Tampoco hará comentarios ni gestos ajenos al proceso judicial, entendiéndose comprendidos dentro de esta prohibición, aquellos comentarios, expresiones o gestos que envuelvan burla o mofa; ni ridiculizará de modo alguno a los abogados o las abogadas, las partes, los o las testigos, funcionarios o funcionarías del tribunal o a otras personas que a él o ella acudan.
“Cuando sea necesario, el Juez o la Jueza podrá elogiar o censurar la conducta de los abogados y las abogadas pero, hasta donde sea posible, deberá hacerlo desde el estrado o en sus resoluciones o sentencias y siempre con la debida moderación y ecuanimidad.” 4 L.P.R.A. Ap. IV-A.


 “Canon XVIII
“El Juez o la Jueza ha de mantener el proceso judicial en un ambiente de solemnidad y respeto. El tomar fotografías o películas en el salón del tribunal du-rante la celebración de sesiones judiciales o recesos entre dichas sesiones, y el radio-difundir o televisar procedimientos judiciales, restan dignidad al tribunal, pueden distraer al testigo que esté prestando testimonio y pueden obstaculizar el logro de un juicio .imparcial, por lo que ello no debe permitirse. Podrá, no obstante, permitirse la toma de fotografías o películas en ocasiones estrictamente ceremoniales. ..." 4 L.P.R.A. Ap. IV-A.



 “Canon XXI

“El Juez o la Jueza no debe utilizar su poder o el prestigio de su cargo para fomentar el éxito de negocios privados o para su beneficio personal. Tampoco debe tener relaciones de negocios que en el curso normal de acontecimientos razonable-*862mente previsibles puedan poner sus intereses personales en conflicto con el cumpli-miento de sus deberes. La participación de cualquier Juez o Jueza en negocios pri-vados que no aparejen tales conflictos de intereses debe realizarse con la mayor cautela y prudencia a fin de evitar malas impresiones o la apariencia de conducta impropia. El Juez o la Jueza debe evitar particularmente dar base para la sospecha razonable de que pueda estar utilizando las prerrogativas o influencias de su cargo para su beneficio personal o el de otras personas.
“El Juez o la Jueza no debe realizar gestión alguna ni permitir el uso de su nombre para recolectar fondos, no importa el propósito o destino de éstos. Dicha prohibición incluye solicitar donativos o aportaciones de personas o entidades para el Colegio de Abogados de Puerto Rico o para organizaciones cívicas, benéficas, profe-sionales o de cualquier otra índole.” 4 L.P.R.A. Ap. IV-A.



 “Canon XXVI

“Los anteriores Cánones de Ética Judicial son normas mínimas de comporta-miento que todo Juez y toda Jueza debe observar fielmente, tanto en su letra como en su espíritu, por ser consustanciales con el cargo judicial. Estos cánones no exclu-yen otras normas de conducta que también obligan al Juez y a la Jueza, que están establecidas por ley o que son inherentes al honor tradicional de la judicatura.” 4 L.P.R.A. Ap. IV-A.


 Véase Informe de la Comisión de Disciplina de Jueces, pág. SO.


 Véase, además, Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599 (1993).


 Según el Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimientos de Naturaleza Penal, 4 L.P.R.A. Ap. XXVIII, R. 3(a), un “procedi-miento de naturaleza penal” se define como:
*866“Todo procedimiento investigativo, judicial o cuasijudicial celebrado en la juris-dicción del Estado Libre Asociado de Puerto Rico al que sea aplicable el derecho constitucional a asistencia de abogado o abogada y que como resultado del mismo una persona natural pueda estar sujeta a:
“(1) Restricción de libertad mediante arresto.
“(2) Una o varias de las penas que establece la see. 3201 del Título 33.
“(3) Una o varias de las medidas dispositivas provistas por la Ley de Me-nores de Puerto Rico, sees. 2201 et seq. del Título 34.
“(4) Modificación o revocación de medidas de desvío o alternas a la reclu-sión que conlleve la pérdida o restricción de la libertad.”


 Sobre la normativa relativa al requisito (3), esto es, renuncia a derecho a asistencia de abogado, véase Pueblo v. Cruzado, 161 D.P.R. 840 (2004).



 “Regla 22. Selección y asignación de abogado o abogada

“Luego de que se haya determinado que la persona es indigente, el tribunal le asignará como abogado o abogada de oficio a aquel o aquella cuyo nombre esté en tumo en la lista correspondiente ....” (Énfasis suplido.) 4 L.P.R.A. Ap. XXVIII.


 “Canon 38. Preservación del honor y dignidad de la profesión
“El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios persona-les y debe evitar hasta la apariencia de conducta profesional impropia. En su con-ducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Tal par-ticipación conlleva necesariamente asumir posiciones que puedan resultarle perso-nalmente desagradables pero que redundan en beneficio de la profesión, tales como: denunciar valientemente, ante el foro correspondiente, todo tipo de conducta co-rrupta y deshonrosa de cualquier colega o funcionario judicial; aceptar sin vacilacio-nes cualquier reclamación contra un compañero de profesión que haya perjudicado los intereses de un cliente; poner en conocimiento de las autoridades apropiadas todo acto delictivo o de perjurio que ante él se cometiera; velar y luchar contra la admisión al ejercicio de la profesión de personas que no reúnan las condiciones morales y éticas, así como de preparación académica, que nuestra profesión presupone. Todo abogado debe estar convencido de las condiciones idóneas morales y éticas de un aspirante al ejercicio de la profesión antes de recomendarle para su admisión al foro.
“Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. En observancia de tal conducta, el abogado debe abstenerse en absoluto de aconsejar y asesorar a sus Chentes en otra forma que no sea el fiel cumplimiento de la ley y el respeto al poder judicial y a los organismos administrativos. De igual modo, no debe permitir a sus clientes, sin importar su poder o influencia, llevar a cabo actos que tiendan a influenciar indebi-damente a personas que ejercen cargos públicos o puestos privados de confianza. Lo antes indicado no impide, naturalmente, que un abogado dé a sus clientes su opinión informada y honesta sobre la interpretación o validez de una ley, orden o reglamento, que no ha sido, a su vez, interpretado o clarificado en sus disposiciones por un tribunal competente.
*869“Todo abogado que abandone el servicio público debe rechazar cualquier empleo o representación legal en aquellos casos particulares en relación con los cuales haya emitido juicio profesional como funcionario público.” 4 L.P.R.A. Ap. EX.


 “Canon 15. Conducta hacia testigos y litigantes
“Un abogado debe tratar a los testigos y litigantes adversarios con respeto y consideración. No debe actuar inspirado por la animosidad ni por los prejuicios de su chente ni debe permitir que éste dirija el caso ni que se convierta en el dueño de la conciencia del abogado.
“Será impropio utilizar los procedimientos legales en forma irrazonable o con el fin de hostigar la parte contraria.
“Todo abogado debe abstenerse de brindar, ofrecer u otorgar beneficios a un testigo para inducirle a declarar falsamente. Será impropio pagar u ofrecer el pago de honorarios contingentes a cualquier testigo. El abogado debe velar por el cumpli-miento de estas normas por cualquier otra persona inclusive su cliente.” 4 L.P.R.A. Ap. IX.


 “Canon 29. Cuestiones personales entre abogados
“Los clientes, no los abogados, son los litigantes. Cualquier rencor que exista entre los Chentes no debe afectar la conducta de los abogados entre sí ni las relacio-nes hacia el litigante contrario. Debe evitarse escrupulosamente toda cuestión personal entre los abogados. En el trascurso de un juicio es impropio aludir a la historia personal o peculiaridades individuales o idiosincrasias del abogado adversario. Los coloquios entre abogados que causan dilaciones y provocan disputas deben también evitarse.
“Será altamente impropio de un abogado hacer imputaciones falsas que afecten la reputación y el buen nombre de un compañero. Cuando existan fundados motivos de quejas graves contra colegas, es el deber del abogado someter sus cargos a las autoridades competentes, debiendo utilizar para ellos los medios propios que dispone la ley.” 4 L.P.R.A. Ap. IX.